DETAILED ACTION
This is in response to application filed on September 9th, 2020 in which claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-13), Species 1(Figs. 1-25), Subspecies A (Figs. 15-18) in the reply filed on 2/16/22 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/16/22.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 1/22/21 has been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
 [00123] last sentence needs review as it is unclear what structure the holes 34 are parallel with and what structure the holes 34 are nonparallel with; as best understood, [00123] may need to read similarly to Claim 1 Lines 8-10
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 7 is not found in the specification, nor is it found in the elected Figs; it is unclear whether “sock” is referring to “sockliner” or some other structure
Claim Objections
Claim(s) 2 and 12 is/are objected to because of the following informalities: 
Claim 2 Line 3 should have the period removed
Claim 12 needs review; as best understood, Claim 12 intends to claim 3 different options; however, the last two options seem to be the same; review is needed whether the last option was meant to compare one or more holes of the second set with one or more other holes of the second set
Appropriate correction is required.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Del Biondi et al (US Publication 2017/0367438), herein Biondi.
Regarding Claim 1, Biondi teaches a sole structure for an article of footwear (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations) comprising:
a midsole body having a proximal surface and a distal surface (see Figs. 1, 3A-3C; [0017] "1 a sole for footwear"; [0038] "surface 5A opposite the tread surface 5");
wherein the midsole body has a first set of holes extending through the midsole body from the proximal surface to the distal surface ([0038] "ventilation holes 15 may extend through the sole 1...from a surface 5A opposite the tread surface 5, until they extend to the bottom of the second portion 11"; see Fig. 3C),
a second set of holes extending through the midsole body from the proximal surface to the distal surface (see aforementioned, wherein some holes 15 are of the first set and some holes are of the second set),
and a cleft extending partway through the midsole body between the first set of holes and the second set of holes (see Fig. 1, 3C; [0039] "lightening area 20…in the form of a groove"; see Fig. 3B for being between grooves); and
wherein center axes of holes of the first set are parallel with center axes of holes of the second set with the cleft open (see Fig. 2; parallel when open),
and are nonparallel with the center axes of the holes of the second set with the cleft closed (Biondi teaches the holes which meets the structural limitations in the claims and performs the functions as recited such as being capable of  being nonparallel when the cleft is closed, such as if the cleft is forced closed, wherein the material of the sole allows for such a function, see Fig. 2B [0022] “sole flexed”; [0044]).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al (USPN 9003678), herein Wan, in view of Del Biondi et al (US Publication 2017/0367438), herein Biondi.
Regarding Claim 1, Wan teaches a sole structure for an article of footwear (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; see Figs. 3, 4; Col. 3 Lines 29-30 "article of footwear…including…sole assembly 14") comprising:
a midsole body having a proximal surface and a distal surface (Col. 3 Line 64 "sole assembly 14 includes a midsole 32");
wherein the midsole body has a first set of holes extending through the midsole body from the proximal surface to the distal surface (see Fig. 3; Col. 5 Line 18 "gaps 50" on medial side),
a second set of holes extending through the midsole body from the proximal surface to the distal surface (see Fig. 3; Col. 5 Line 18 "gaps 50" on lateral side).

Wan does not explicitly teach and a cleft extending partway through the midsole body between the first set of holes and the second set of holes; and
wherein center axes of holes of the first set are parallel with center axes of holes of the second set with the cleft open,


Biondi teaches and a cleft extending partway through the midsole body between the first set of holes and the second set of holes (see Fig. 1, 3C; [0039] "lightening area 20…in the form of a groove"; see Fig. 3B for being between grooves); and
wherein center axes of holes of the first set are parallel with center axes of holes of the second set with the cleft open (see Fig. 2; parallel when open),
and are nonparallel with the center axes of the holes of the second set with the cleft closed (Biondi teaches the holes which meets the structural limitations in the claims and performs the functions as recited such as being capable of  being nonparallel when the cleft is closed, such as if the cleft is forced closed, wherein the material of the sole allows for such a function, see Fig. 2B [0022] “sole flexed”; [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wan with the cleft of Biondi in order to provide a reduced weight ([0039]), especially as Wan desires as such as well (Col. 1 Lines 6-12).
Regarding Claim 2, modified Wan teaches all the claimed limitations as discussed above in Claim 1.
Modified Wan further teaches the cleft is in the proximal surface and extends along a longitudinal axis of the midsole body (see Biondi Figs. 1 and 3A)
the first set of holes is disposed between a medial periphery of the midsole body and the cleft (see aforementioned rejection of Claim 1 for gaps in Wan and Biondi Figs. 1 and 3A);
the second set of holes is disposed between a lateral periphery of the midsole body and the cleft (see aforementioned rejection of Claim 1 for gaps in Wan and Biondi Figs. 1 and 3A).


the center axes of the holes of the second set angle laterally outward from the proximal surface of the midsole body to the distal surface of the midsole body such that a distal end of each hole of the second set is nearer to the lateral periphery than is a proximal end of the hole (see Fig. 5 for curvature; inasmuch as Figs. 3 and 5 of Wan are curved, the gaps 50 on the left are closer to the lateral).
Regarding Claim 11, modified Wan teaches all the claimed limitations as discussed above in Claim 1.
Wan further teaches wherein the first set of holes and the second set of holes are disposed in one or both of a bottom portion or a sidewall portion of the midsole body (see Fig. 4 disposed in bottom portion),
and in at least one of a forefoot region, a midfoot region, or a heel region of the midsole body (see Fig. 4 disposed in each region).
Regarding Claim 13, modified Wan teaches all the claimed limitations as discussed above in Claim 1.
Wan further teaches an outsole secured to the distal surface of the midsole body (see Fig. 4; Col. 4 Lines 29-30 "outsole 34 may be formed of a plurality of individual outsole members 33").

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al (USPN 9003678), herein Wan, in view of Del Biondi et al (US Publication 2017/0367438), herein Biondi, as applied to Claim(s) 1, 2, 11, 13 above, further in view of Foxen (USPN 9974356).
Regarding Claim 3, modified Wan teaches all the claimed limitations as discussed above in Claim 1.
Wan further teaches the midsole body is a polymeric foam and includes an interior portion (Col. 4 Lines 8-12 "suitable materials for midsole 32 include any of the conventional polymer foams that are utilized in footwear midsoles, including …EVA …and polyurethane foam", wherein the existence of the foam is the interior portion),

Wan does not explicitly teach and a skin that covers the interior portion and extends along each hole of the first set and each hole of the second set from the proximal surface to the distal surface;
the skin has a first density; and
the interior portion has a second density less than the first density such that the midsole body has a greater compressive stiffness under a force of the midsole body along the center axis of each hole than transverse to the center axis, or than at an oblique angle to the center axis.

Foxen teaches and a skin that covers the interior portion and extends along each hole of the first set and each hole of the second set from the proximal surface to the distal surface (see Fig. 4; Col. 6 Lines 48-52 "midsole 31 is also depicted as having an outer skin 60, portions of which are exposed through apertures 42 and 44...first skin 62 at first recess 52 and a second skin 64 at second recess 54 are both portions of outer skin of midsole 31"; Col. 7 Lines 8-10 "outer skin 60 may be…closed-cell polymer foam, while inner portions of midsole 31 may be an open-cell polymer foam");
the skin has a first density (wherein the existence of the skin indicates a first density; nevertheless, Col. 7 Lines 8-10 "outer skin 60 may be…closed-cell polymer foam, while inner portions of midsole 31 may be an open-cell polymer foam"); and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wan’s midsole with the skin of Foxen in order to provide weight-supporting benefits to the midsole (Col. 6 Lines 60-62).
Regarding Claim 4, modified Wan teaches all the claimed limitations as discussed above in Claim 3.
Foxen further teaches wherein the interior portion is an open-cell polymeric foam (see Fig. 4; Col. 6 Lines 48-52 "midsole 31 is also depicted as having an outer skin 60, portions of which are exposed through apertures 42 and 44...first skin 62 at first recess 52"; Col. 7 Lines 8-10 "outer skin 60 may be…closed-cell polymer foam, while inner portions of midsole 31 may be an open-cell polymer foam").

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al (USPN 9003678), herein Wan, in view of Del Biondi et al (US Publication 2017/0367438), herein Biondi, and Foxen (USPN 9974356), as applied to Claim(s) 3 and 4 above, further in view of Scofield et al (US Publication 2016/0183632), herein Scofield.
Regarding Claim 5, modified Wan teaches all the claimed limitations as discussed above in Claim 3.
Foxen does not explicitly teach wherein the interior portion is a closed-cell polymeric foam.
However, Foxen already taught that the interior portion could be open-cell polymeric foam (see rejection of Claims 3 and 4 above).

Scofield teaches wherein open-cell and closed-cell polymeric foams are interchangeable in the footwear art ([0031] "midsole 116 may include...foam 128...made of EVA, PU"; [0031] "foam 128 may include a closed-cell foam, which may improve a rebound characteristic of midsole 116, an open-celled foam, which may improve a cushioning characteristic of midsole 116").
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wan’s open-cell polymeric foam provided by Foxen to be of closed-cell polymeric foam as taught by Scofield as a simple substitution of one material for another based on the desired material characteristic, such as improved cushioning ([0031]).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that such a modification would still have the skin first density greater than the interior portion second density, inasmuch as the skin was taught as merely comprising closed-cell foam and could have other materials in addition, and that one of ordinary skill in the art would know to ensure that the skin still had higher density in order to provide it with its functionality of providing weight-supporting benefits as previously indicated.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al (USPN 9003678), herein Wan, in view of Del Biondi et al (US Publication 2017/0367438), herein Biondi, as applied to Claim(s) 1, 2, 11, 13 above, further in view of Beak (US Publication 2006/0143950).
Regarding Claim 12, modified Wan teaches all the claimed limitations as discussed above in Claim 1.
Wan does not explicitly teach wherein one or more holes of the first set of holes may have different diameters than one or more other holes of the first set of holes,

or one or more holes of the first set may have different diameters than one or more holes of the second set.

However, Wan does teach wherein one or more holes of the first set of holes may have different sizes than one or more other holes of the first set of holes (see Fig. 3),
one or more holes of the second set may have different sizes than one or more other holes of the first set of holes (see Fig. 3),
or one or more holes of the first set may have different sizes than one or more holes of the second set (see Fig. 3).

Beak teaches wherein one or more holes of the first set of holes may have different diameters than one or more other holes of the first set of holes,
one or more holes of the second set may have different diameters than one or more other holes of the first set of holes,
or one or more holes of the first set may have different diameters than one or more holes of the second set
(see abstract "midsole having…reduced weight"; see Fig.10; [0031] "midsole 10 is formed with at least two holes 11a ...The hole 11a may be formed in various shapes such as a circular, an oval or a polygon").
A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47. 	
It would have been obvious to one of ordinary skill in the art before the effective filing date of 
Examiner Notes
Claim(s) 6-10, as best understood from the disclosure, is/are free of art.
Claim(s) 6-10 are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Walker (US Publication 2006/0143945), Chen (US Publication 2011/0209359), Pfestroff (USPN 1675865) directed to midsole capable of angled first/second set of holes and cleft; Seo (US Publication 2014/0202031), Madore (US Publication 2017/0340058), Milianti (US Publication 2017/0332729) directed to midsole capable of angled first and second set of holes; Van Atta (USPN 995749), Comstock et al (USPN 11058169), Sussman (USPN 10588379), Chang (USPN 5682690) directed to midsole with first and second set of holes; Hopkins et al (USPN 10602802), Barnes et al (USPN 10750817), Schaeffer et al (US Publication 2005/0166422), Hockerson (USPN 5784808), Parisotto (USPN 5768806), Cross (USPN 9554624), Mayden et al (USPN 8181364), Auger et al (USPN 8713819), Giandolini et al (FR 3065152), Lederer (WO 2014/068128), Pastor (DE 3741444), DuFour (USPN 5024007), Armon (USPN 10231514), Pfister (USPN 8266825), Ellis (WO 9105491), Fruge (USPN 5067259), Cole III (USPN 5142797), Ellis III (US Publication 2002/0007571), Krikelis (USPN 8510975), Shalom et al (USPN 8763275), Gianville (USPN 0511942) directed to cleft; Snow (USPN 5595003) directed to first and set of holes and cleft; Boudreau et al (US Publication 2011/0232130) directed to closed-cell polymeric foam in interior portion; Meschter et al (US Publication 2015/0196087) directed to connecting web lifting.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
	
/SHARON M PRANGE/Primary Examiner, Art Unit 3732